DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In view of the appeal brief filed on 05/06/2022, PROSECUTION IS HEREBY REOPENED. 
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/HELENA KOSANOVIC/               Supervisory Patent Examiner, Art Unit 3761                                                                                                                                                                                         







Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claim recites “…wherein the first connection point is configured to operate as a third rupture point…”, however, no where in the specification does it disclose that a first connection point is configured to operate as a third rupture point. For the purposes of examining, the examiner is interpreting said third rupture point to be any point along the skewer in which a rupture can occur.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 13-18 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Farid (US 7052059) in view of Lakic (US 2016/0338542)
As Per Claim 13, Farid discloses a skewer [abstract] comprising: 
a circular shoulder [Fig. 1, #30]; 
a handle portion [Fig. 1, #14]; and 
a skewer portion having an axis [Fig. 1, #16], the skewer portion comprising: 
a tip [Fig. 1, #18] disposed at a first end of the skewer portion [Fig. 1, #16], the circular shoulder [Fig. 1, #30] (i) disposed at a second end of the skewer portion [Fig. 1, #16] and (ii) separating the handle portion [Fig. 1, #14] and the skewer portion [Fig. 1, #16]; 
a plurality of continuous raised longitudinal fins [Fig. 1, #20] extending uninterrupted along an entirety of the length between the tip [Fig. 1, #18] and the circular shoulder [Fig. 1, #30], the fins being of sufficient size to engage a food or non-food item and prevent the item from rotating about the axis of the skewer portion [Claim 1; “…fins being of sufficient size to engage said fruit and prevent said fruit from rotating about the axis of said skewer portion…”]; and 
Faris does not disclose a rupture point disposed in a groove positioned between two continuous raised longitudinal fins of the plurality of continuous raised longitudinal fins, the rupture point  being configured to allow the skewer to break at the rupture point when a sufficient force is applied to an end of the skewer
Lakic, much like Farid, pertains to a food skewer. [abstract] 
Lakic discloses a rupture point [Fig. 1D, #24A] disposed in a groove [Fig. 1D, #60; as shown in the figure below, the two fins meet along the longitudinal axis, and creating the groove] positioned between two raised longitudinal fins [Fig. 1D, #26A & #26b], the rupture point  [Fig. 12, #24A] being configured to allow the skewer to break at the rupture point when a sufficient force is applied to an end of the skewer [Fig. 1B, #10; as explained in previous rejections, the claim limitation regarding a “rupture point” is broad with no specific structure as to what differentiates any point along the skewer that ruptures when sufficient force is applied to said “rupture point”. Moreover, the reference clearly discloses apertures, and it is clear that due at that point, due to the lack of material in comparison to the surrounding fins, that the skewer would rupture at the point of the apertures. The examiner would like to again emphasize that nowhere in the claims/specification is a “rupture point” given any structural definition. ]
Therefore, it would have been obvious to one with ordinary skill in the art to combine the plurality of continuous raised longitudinal fins as taught by Farid in view of the rupture point as taught by Lakic to further include a rupture point disposed in a groove positioned between two continuous raised longitudinal fins of the plurality of continuous raised longitudinal fins, the rupture point  being configured to allow the skewer to break at the rupture point when a sufficient force is applied to an end of the skewer to ensure that in the occasion the skewer is broken, that it is ruptured in a way that does not cause harm to a user. 
As Per Claim 14, Farid discloses all limitations of the invention except wherein the rupture point is a first rupture point, the skewer further comprising a second rupture point disposed between the tip and the circular shoulder. 
Lakic, much like Farid, pertains to a food skewer. [abstract] 
Lakic discloses wherein the rupture point is a first rupture point [Fig. 1D, #24A], the skewer further comprising a second rupture point [Fig. 1D, #24B] disposed between the tip [Fig. 1B, #16] and the circular shoulder [Fig. 1b, #40].
Therefore, it would have been obvious to one with ordinary skill in the art to combine the plurality of continuous raised longitudinal fins as taught by Farid in view of the rupture point as taught by Lakic to further include wherein the rupture point is a first rupture point, the skewer further comprising a second rupture point disposed between the tip and the circular shoulder  to ensure that in the occasion the skewer is broken, that it is ruptured in a way that does not cause harm to a user. 
As Per Claim 15, Farid discloses all limitations of the invention except wherein the circular shoulder  comprises a first circumferential dimension; and
wherein the handle portion  is connected to the circular shoulder  at a first connection point on a first side of the circular shoulder the first connection point having a second circumferential dimension, and the skewer portion  is connected to the circular shoulder at a second connection point on a second side of the circular shoulder, the second connection point having a third circumferential dimension that is greater than the second circumferential dimension and smaller than the first circumferential dimension wherein the first connection point is configured to operate as a third rupture point
Lakic, much like Farid, pertains to a food skewer. [abstract] 
Lakic discloses wherein the circular shoulder [Fig. 1b, #40] comprises a first circumferential dimension [Fig. 1b, #I below], and
wherein the handle portion [Fig. 1b, #20] is connected to the circular shoulder [Fig. 1b, #40] at a first connection point on a first side of the circular shoulder [Fig. 1b, #A below] the first connection point [Fig. 1b, #A below] having a second circumferential dimension [Fig. 1b, #II below], and the skewer portion [Fig. 1b, #12] is connected to the circular shoulder [Fig. 1b, #40] at a second connection point [refer to annotated Fig. 1b, #B below] on a second side of the circular shoulder [refer to annotated Fig. 1b, #B below] the second connection point [refer to annotated Fig. 1b, #B below] having a third circumferential dimension [refer to annotated Fig. 1b, #III below] smaller than the first circumferential dimension [refer to annotated Fig. 1b, #I below] ; and 
wherein the first connection point is configured to operate as a third rupture point [refer to annotated Fig. 1, #A below; it is inherent that so long as a user applies enough force to the raised protrusion, a point of rupture would be created. Furthermore, it is not clear as to how a raised protrusion is said to operate as a rupture point, considering the fact that a rupture point would be a groove/recess/notch ect. to allow for the skewer to be readily broken as opposed to excess raised material.]  

    PNG
    media_image1.png
    778
    448
    media_image1.png
    Greyscale

-
    PNG
    media_image2.png
    472
    256
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one with ordinary skill in the art to combine the plurality of continuous raised longitudinal fins as taught by Farid in view of the rupture point as taught by Lakic to further wherein the circular shoulder comprises a first circumferential dimension, and wherein the handle portion  is connected to the circular shoulder  at a first connection point on a first side of the circular shoulder the first connection point having a second circumferential dimension, and the skewer portion  is connected to the circular shoulder at a second connection point on a second side of the circular shoulder, wherein the first connection point is configured to operate as a third rupture point to ensure that in the occasion the skewer is broken, that it is ruptured in a way that does not cause harm to a user. 
Lakic does not explicitly disclose the second connection point having a third circumferential dimension  that is greater than the second circumferential dimension.
However, the claim would have been obvious if there is a finite number of identified predictable solutions. In this case three options. One where the upper and lower portions are the same size, second where the upper portion has a larger diameter than the lower portion, and the third option where the lower portion has the larger diameter than the lower portion.
Therefore it would have been obvious to one of ordinary skill in the art to have a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 421, 82 USPQ2d 1385, 1397 (2007).
As Per Claim 16, Farid discloses all limitations of the invention except wherein the rupture point allows the skewer to break easily when sufficient force is exerted on an end of the skewer to prevent (i) injury to a person or (ii) damage to the item.  
Lakic, much like Farid, pertains to a food skewer. [abstract] 
Lakic discloses wherein the rupture point [Fig. 1D, #24A] allows the skewer to break easily when sufficient force is exerted on an end of the skewer [Fig. 1B, #10]  to prevent (i) injury to a person or (ii) damage to the item [as explained in previous rejections, the claim limitation regarding a “rupture point” is broad with no specific structure as to what differentiates any point along the skewer that ruptures when sufficient force is applied to said “rupture point”. Moreover, the reference clearly discloses apertures, and it is clear that due at that point, due to the lack of material in comparison to the surrounding fins, that the skewer would rupture at the point of the apertures. The examiner would like to again emphasize that nowhere in the claims/specification is a “rupture point” given any structural definition. ]
Therefore, it would have been obvious to one with ordinary skill in the art to combine the plurality of continuous raised longitudinal fins as taught by Farid in view of the rupture point as taught by Lakic to further include wherein the rupture point allows the skewer to break easily when sufficient force is exerted on an end of the skewer to prevent (i) injury to a person or (ii) damage to the item to ensure that in the occasion the skewer is broken, that it is ruptured in a way that does not cause harm to a user. 
As Per Claim 17, Farid discloses all limitations of the invention except wherein a cross section of the rupture point is a triangle.
Lakic, much like Farid, pertains to a food skewer. [abstract] 
Lakic does not explicitly discloses a cross section of the rupture point is a triangle. 
However, as decided by the courts, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant) [MPEP 2144.04(IV)(B)
That is, in this particular instance, it would have been obvious to one with ordinary skill in the art to modify the cross section of the rupture point as taught by Lakic to further include  a cross section of the rupture point is a triangle to create a cross-sectional groove that ensures that skewer is ruptured at the point in an appropriate manner that removes the risk of harm to a user
 As Per Claim 18, Farid discloses a plurality of raised longitudinal  fin [Fig. 1, #20]
Farid does not disclose the second rupture point is located in the groove positioned between two continuous raised longitudinal fins. 
Lakic, much like Farid, pertains to a food skewer. [abstract] 
Lakic discloses the second rupture point [Fig. 1D, #24B] disposed in a groove [Fig. 1D, #60; as shown in the figure below, the two fins meet along the longitudinal axis, and creating the groove] positioned between two raised longitudinal fins [Fig. 1D, #26A & #26b; as explained in previous rejections, the claim limitation regarding a “rupture point” is broad with no specific structure as to what differentiates any point along the skewer that ruptures when sufficient force is applied to said “rupture point”. Moreover, the reference clearly discloses apertures, and it is clear that due at that point, due to the lack of material in comparison to the surrounding fins, that the skewer would rupture at the point of the apertures. The examiner would like to again emphasize that nowhere in the claims/specification is a “rupture point” given any structural definition. ]
Therefore, it would have been obvious to one with ordinary skill in the art to combine the plurality of continuous raised longitudinal fins as taught by Farid in view of the rupture point as taught by Lakic to further include the second rupture point is located in the groove positioned between two continuous raised longitudinal fins to ensure that in the occasion the skewer is broken, that it is ruptured in a way that does not cause harm to a user. 
As Per Claim 19, Farid discloses wherein the handle portion [Fig. 1, #14], the skewer portion [Fig. 1, #16] and the circular shoulder [Fig. 1, #30] are formed as distinct pieces [Fig. 1, #14, #16 and #30], the handle portion [Fig. 1, #14] and skewer portion  [Fig. 1, #16] being attached to the circular shoulder [Fig. 1, #30]  to form the skewer [Fig. 1, #10].  
Claim(s) 21 are rejected under 35 U.S.C. 103 as being unpatentable over Farid (US 7052059) in view of Lakic (US 2016/0338542) in further view of Mayfield (US 5355778)
As Per Claim 21, Farid discloses comprises the handle portion [Fig. 1, #14] comprises a tapered tip [Fig. 1, #24; Col. 4, Lines 15-17; “…a separate tapered tip 24 may be provided at the end of the handle portion 14…”]
Farid does not disclose the tapered tip having a hollow internal core.
Mayfield, much like Farid, pertains to a handheld rotatable food apparatus. [abstract] 
Mayfield discloses the handle portion having a hollow internal core.  [Col. 3, Lines 9-12; “…In the preferred embodiment the handle sections 20, 22, 24 are hollow,…”] 
Mayfield discloses the benefits of the handle portion having a hollow internal core in that it alleviates danger to the user from poking. [Col. 1, Lines 30-33]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the handle portion as taught by Farid in view of the handle as taught by Mayfield to further include the tapered tip having a hollow internal core to alleviates danger to the user from poking. [Col. 1, Lines 30-33]
Response to Arguments
Applicant's arguments filed 05/06/2022 have been fully considered and are not considered persuasive.  
Applicant asserts that, with regards to Farid, that the alleged rupture point (annotated #A below) lacks any inherent or explicit explanation of said feature, and has no basis as being interpreted as being a rupture point and is speculative interpretation 

    PNG
    media_image3.png
    352
    1016
    media_image3.png
    Greyscale
 
As Examiner does not necessarily agree that the annotated portion of Farid can’t be interpreted as being a rupture point, nonetheless, the Examiner has withdrawn said rejection from Farid teaching the rupture point, and applicant’s arguments are considered moot. 
Applicant further asserts that Dong does not teach continuous raised longitudinal fins extending uninterrupted along an entirety of the length between the tip and the circular shoulder. 
Examiner has removed the Dong from the prior art rejections above, and thus, applicant’s arguments are considered moot. 
Applicant asserts, with regards to claim 15, that the examiner has annotated Fig. 1B of Lakic and relied on “his own interpretation” of Fig. 1B, and that Lakic is silent with regards to a first, second or third circumferential dimension. 
Although Examiner agrees that the drawings are not to scale, as stated in the prior art rejection above, as decided by the courts, “…The court found that one of ordinary skill in the art having problems with the machinability of amlodipine would have looked to forming a salt of the compound and would have been able to narrow the group of potential salt-formers to a group of 53 anions known to form pharmaceutically acceptable salts, which would be an acceptable number to form "a reasonable expectation of success…” (Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 82 USPQ2d 1321 (Fed. Cir. 2007)
That is, in this instance, there are four finite predictable results, one where the third circumferential dimension is larger than a second and smaller than a first, one where the second circumferential dimension is smaller than first circumferential diameter, one where the second circumferential dimension is larger than a first circumferential diameter, and one where the circumferential diameters are all the same and it would have been obvious to try to modify the skewer of Lakic in light of said finite results as it would have yielded the predictable result of creating a skewer that can accommodate different sizes of food items to be placed.
Applicant further asserts that Mayfield is not relevant to Claim 21 as Mayfield is not a “skewer” 
The Examiner respectfully disagrees. Mayfield explicitly states “…a cylindrical receptacle formed of expanded metal and including opposed axial ends, an open interior space, and an opening formed in one of the axial ends through which food may be placed into and removed from the interior space…” [Claim 1], and thus, is being interpreted as being a skewer ( merriam-webster.com/dictionary/skewer; “…a pin of wood or metal for fastening meat to keep it in form while roasting or to hold small pieces of meat or vegetables for broiling…” accessed 08/25/2022) 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMAD ABDEL-RAHMAN whose telephone number is (571)272-0417.  The examiner can normally be reached on M-F (7:30AM - 5:30 AM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IBRAHIME ABRAHAM can be reached on 571-270-5569 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMAD ABDEL-RAHMAN/               Examiner, Art Unit 3761      
                                                                                                                                                                                  
/HELENA KOSANOVIC/Supervisory Patent Examiner, Art Unit 3761